DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-10, 12-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
As per independent claims 2, 9 and 16, while the specification discloses ”A subset of the set of access rights can be immediately (or at a defined time) assigned or reserved according to a base assignment or reservation rule’ [0168], it does not teach “selecting a subset of mobile devices from the plurality of mobile devices based on the geographical position of each of the plurality of mobile devices and a size of screen of each of the plurality of mobile devices”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 8-12 and 15-20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Mendelson (US 9,538,332) in view of Wolfe (US 2018/0121941), and further in view of dos Santos et al. (US 2014/0340405).
As per claim 2, Mendelson discloses a computer-implemented method comprising:
estimating geographical position of each of a plurality of mobile devices present inside a bounded geographical area (col. 63, line 22-30); selecting a subset of mobile devices from the plurality of mobile devices based on the geographical position of each of the plurality of mobile devices and a size of screen of each of the plurality of mobile 
 	detecting a communication between the mobile device and a server, the detection of the communication indicating that a user operating the mobile device has entered the bounded geographic area (col. 63, line 7-12 where a cell phone enters an area);
 	in response to detecting the communication, loading executable code onto the mobile device (col. 63, line 13-15 where a software application is downloaded; col. 63, line 30, 49 where a map could be displayed);
It is noted Mendelson does not explicitly teach the rest of claim 1 limitation. However, this is known in the art as taught by Wolfe. Wolfe discloses an activity mapping method in which the executable code being configured to, when executed, causes the mobile device to perform a visual function in association with the other mobile devices ([0025] where a plurality of devices is determined within a region; Figure 5); ([0023] [0063] where a provider 118 could be mobile and could engage with mobile device); 
establishing a link between the mobile device and the other mobile devices, each mobile device of the other mobile devices being located within a defined proximity of the mobile device ([0029] where information of the mobile device user is provided to the services provider). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wolfe into Mendelson because Mendelson discloses a method of triggering a localized function and Wolfe 
Mendelson discloses triggering of an application when a mobile device enters an area (Abstract).  It is noted Mendelson and Wolfe do not explicitly teach
performing the visual function on each of the mobile device of the subset of mobile device at a synchronized time, the visual function displaying an image or video across the mobile device and the one or more other mobile devices, such that each of the mobile device and the other mobile devices represents a pixel of the image or video. However, this is known in the art as taught by dos Santos et al., hereinafter Santos.  Santos discloses a map of people with cell phones where the cell phones are pixelated (Abstract; Figure 5-7 where the map shows positional information of people holding the transmitting devices; since the data are received on a device at a set time (T1, T2 …), they are synchronized; each map of the set of input map is pixelated ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Santos into Mendelson and Wolfe because Mendelson and Wolfe disclose a method of visualizing a localized display and Santos discloses the displayed could be pixelated for the purpose of increasing user awareness.
As per claim 3, Mendelson, Wolfe and Santos demonstrated all the elements as disclosed in claim 2, and Wolfe further discloses wherein determining the geographic position of the mobile device further comprising: Page 2 of 9Appl. No. 16/798,959Attorney Docket No.: 095001-1177879 Amdt. dated May 26, 2020 Preliminary Amendment 

identifying a map associated with the latitude and longitude measurements ([0059] where map with location of individual accessible phone may be provided); and combining the latitude and longitude measurements with the map to determine the geographic position of the mobile device ([0059] where map with location of individual accessible phone may be provided; [0023] each mobile device may have a built-in GPS) which could provide latitude and longitude information).  
As per claim 4, Mendelson, Wolfe and Santos demonstrated all the elements as disclosed in claim 2, and Santos further discloses wherein the visual function is a pixel function configured to display a portion of the image on each of the mobile device and the one or more other mobile devices, wherein the portion displayed represents a pixel of the image (Figure 5 and [0058] where pixels are used to show trend in map).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Santos into Mendelson and Wolfe because Mendelson and Wolfe disclose a method of visualizing a localized display and Santos discloses the displayed could be pixelated for the purpose of increasing user awareness.
As per claim 5, Mendelson, Wolfe and Santos demonstrated all the elements as disclosed in claim 2, and Mendelson further discloses: 

As for performing a comparison to select a destination of the plurality of destinations, the comparison being based on the estimated queue length for each of the plurality of destinations; selecting a destination from amongst the plurality of destinations, the selection being based on the estimated queue length associated with the selected destination, wherein generating a digital image based on queue-length information associated with the plurality of destinations includes generating a digital image having the selected destination visually highlighted, since Mendelson discloses a virtual queue system in assisting prioritize the destinations, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method in assist selecting and highlighting a destination for the purpose of saving user time.  

As per claim 8, Mendelson, Wolfe and Santos demonstrated all the elements as disclosed in claim 2, and   Santos further discloses wherein detecting the trigger further comprises: 
detecting a movement using a sensor of at least one of the mobile devices or the one or more other mobile devices ([0050] [0054] where individuals can be located via devices they carry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Santos into Mendelson and Wolfe because Mendelson and Wolfe disclose a method of visualizing a localized 
Claims 9-12 and 15 are system claims with limitation similar to claims 2-5 and 8, respectively, therefore, are similarly rejected as claims 2-5 and 8, respectively.
Claims 16-20 are medium claims with limitation similar to claims 2-5 and 8, respectively, therefore, are similarly rejected as claims 2-5 and 8, respectively.
Claims 7, 14 and 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  in view of Wolfe (US 2018/0121941) and dos Santos et al. (US 2014/0340405), and further in view of Suzuki (US 2012/0200717).		As per claim 7, Mendelson, Wolfe and Santos demonstrated all the elements as disclosed in claim 2.
It is noted Mendelson, Wolfe and Santos do not explicitly teach
detecting movement information associated with the mobile device; and generating a digital image based on the detected movement information. However, this is known in the art as taught by Suzuki. Suzuki discloses an information processing method in which image along a path of movement is captured and generated (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suzuki into Mendelson, Wolfe and Santos because Mendelson, Wolfe and Santos disclose a method of visualizing a localized display and Suzuki further discloses the displayed could be along a path for the purpose of increasing user flexibility.
Claim 14 is a system claim with limitation similar to claim 7, therefore, is similarly rejected as claim 7.
.

Response to Arguments
The amendment raises new concerns under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             March 12, 2022